                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            FORT SMITH DIVISION


DOUGLAS HAMILTON                                                           PLAINTIFF

v.                              CASE NO. 2:19-CV-2130

ANDREW M. SAUL, Commissioner,
Social Security Administration                                             DEFENDANT



                                     JUDGMENT

      Pursuant to the Order entered in this case on this date, IT IS CONSIDERED, ORDERED,

and ADJUDGED that Plaintiff’s case is DISMISSED WITH PREJUDICE.

      IT IS SO ADJUDGED this February 6, 2020.




                                        /s/P. K. Holmes III
                                        P. K. HOLMES III
                                        U.S. DISTRICT JUDGE
